876 F.2d 105
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly L. WILSON, Plaintiff-Appellant,v.George F. DENTON, Director, Dept. of Rehab. & Corrections;Ted Engle, Superintendent;  Anthony Brigano,Grievance Officer, ChillicotheCorrectional Institute;  Defendants,Mr. Triplett, Food Manager, Chillicothe CorrectionalInstitute;  E.M. Cadden, Defendants-Appellees.
No. 88-4154.
United States Court of Appeals, Sixth Circuit.
June 12, 1989.

Before KENNEDY, NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Pearly Wilson, a pro se Ohio state prisoner, moves for the appointment of counsel on appeal from the summary judgment in favor of defendants-appellees in this civil rights action filed under 42 U.S.C. Sec. 1983.  Plaintiff alleged that the defendants, former food service directors at the Chillicothe Correctional Institute, had inhibited his right to freely exercise his religion by placing pork in the food and serving it to prisoners on a non-pork diet.


3
Upon consideration, we conclude that there was no genuine issue of material fact, and defendants were entitled to summary judgment as a matter of law.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  A party opposing a motion for summary judgment may not rest on the allegations in its pleadings to get to a jury, but must present significant probative evidence to support its case.    See Gregg v. Allen-Bradley Co., 801 F.2d 859, 861 (6th Cir.1986).  This the appellant failed to do.


4
Accordingly, the motion for appointment of counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.